Citation Nr: 0306112	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-08563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an upper back 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
February 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for a chronic back disability.  The veteran 
testified at a Travel Board hearing at the RO in July 2000 in 
connection with his appeal.  The Board remanded the case to 
the RO in October 2000 for additional evidentiary development 
and adjudication.  After completion of various actions 
requested in the remand, the RO continued its prior denial of 
the veteran's claim and returned the case to the Board for 
further review on appeal.  


REMAND

The veteran indicated in a VA Form 9, Appeal to the Board of 
Veterans' Appeals, dated in January 2003 that he wished to 
appear at a hearing at the local office before a Member of 
the Board in connection with his appeal.  The file must 
therefore be returned to the RO so that a Travel Board 
hearing can be scheduled.  See 38 C.F.R. § 20.703 (2002).  
Accordingly, the case is remanded to the RO for the following 
action:  

The RO should take steps to schedule the 
veteran for a Travel Board hearing at the 
RO.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




